BARKETT, Justice.
We have for review Nazario v. State, 535 So.2d 295 (Fla. 4th DCA 1988). This case presents the same issue as that presented in Bostick v. State, 554 So.2d 1153 (Fla.1989). We have jurisdiction under article V, section 3(b)(3) of the Florida Constitution. For reasons expressed in Bost-ick, we quash the opinion of the district court and remand for proceedings consistent therewith.
It is so ordered.
EHRLICH, C.J., and SHAW and KOGAN, JJ., concur.
OVERTON, McDonald and GRIMES, JJ., dissent.